1.	 Permit me to take this opportunity, when the People's Republic of Mozambique is for the first time participating in the general debate, to express my appreciation of the way in which you. Mr. President, are conducting the work of this historic thirtieth session. Your guidance of our deliberations further serves to give us, as new Members. a clear manifestation of the value and dimension of Ibis Organization.
2.	We are proud that your predecessor, our brother Mr. Abdelaziz Bouteflika. the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, has effectively helped to create conditions for the success of our current session. I should like to record my country's admiration of the brilliant way in which he led the discussions on the delicate and crucial problems dealt with during the twenty-ninth session. We also pay him a tribute for the exemplary way in which he conducted the deliberations of the seventh special session. Through his talented leadership Mr. Bouteflika was able to bring harmony among the Members of the United Nations, which resulted in a greater understanding among the nations of the world on the vital necessity of creating a new international economic order.
3.	My delegation is grateful to the speakers who have very kindly expressed, and those who will be expressing in their speeches on behalf of their Governments and peoples, solidarity with our country.
They do so also in the full knowledge that their victory is a victory for the international community At this juncture we should like also to reiterate our determination to contribute to the strengthening of the principles and purposes of the United Nations.
4.	For centuries our people in various ways ceaselessly fought the brutal system of domination, exploitation and humiliation to which they were being subjected by the vicious Portuguese Fascist colonial regime. The situation after the Second World War became more favorable to the liberation struggle of the peoples of the world. The defeat of Nazism, the growth and strengthening of the socialist system, the uprising of the Algerian people and the successive independence of African and Asian countries was an important catalyst for the cause of our liberation.
5.	Believing in the possibility of attaining independence by peaceful means, we initially tried to establish contacts with the colonial Power, but the intransigence and refusal of that Power to start any dialog with us to this effect, while it vainly clung to the outmoded arguments on its vaunted historic mission for the dissemination and expansion of Christian and Western values, effectively ruled out peaceful struggle as a means of regaining our independence.
6.	The systematic refusal of the Portuguese colonial regime to implement the historic resolution 1514 (XV), which recognizes the right of the people under colonial domination to self-determination and independence, reinforced our conviction that peaceful means could never in such circumstances lead us to our objectives. Therefore we had no alternative but to mobilize our people for an armed struggle for national liberation.
7.	Simultaneous with our conviction that the only means to liberate our homeland from the colonial yoke was armed struggle was our recognition that this could be obtained only through national unity. Thus the Frente de Libertafao de Mozambique [FRELIMO] was born. FRELIMO represents the only organization in our country that has been able to mobilize, unite and organize the masses for the same cause. By establishing a correct political line, FRELIMO created a platform on which such unity was forged.
8.	In fact, defining clearly the desired aim the defense of the interests of the exploited masses and correctly identifying the oppressive colonial system as the enemy which had to be fought, FRELIMO was able to engage all our people in the ideals of national liberation and independence. Armed with these instruments, the Mozambican people were able to advance decisively to victory, despite the difficult conditions of the armed struggle, the brutal Fascist repression, massacres, bombing, war crimes and concentration camps, and despite the growing involvement of monopolistic interest which transformed the colonial war into an imperialist war.
9.	We were able to gain the international solidarity of world progressive forces fighting for the same cause. In the forefront of this movement of solidarity were the national liberation movements, the African and the socialist countries, representing our strategic rear, and the democratic and progressive forces from the capitalist countries. All these were, indeed, our allies in the common struggle.
10.	Here we want to pay a tribute to Africa, and particularly to the brotherly peoples of the United Republic of Tanzania and Zambia, who never hesitated to make any sacrifice in support of our cause.
11.	Today, after the conquest of our national independence, we have before us another battle to fight, the battle of national reconstruction and economic independence. We have inherited a difficult situation which resulted not only from the long years of colonial domination, exploitation and plunder, but also from the imperialist war of aggression imposed upon our people. Preoccupied only with the defense of the interests of the minority of exploiters, the colonial system conceived State machinery geared to the defense of such interests. All economic, social and cultural structures were organized to serve the minority to the detriment of the overwhelming majority.
12.	As a result of the colonial war of aggression, the indiscriminate bombing of the population, villages and plantations, and massacres, we inherited a grave situation, economically and socially.
13.	In the sphere of health, our people reflect the neglect and undernourishment to which the lack of a health policy and the effects of an economy based on mono-culture condemned them. In some regions, until then occupied by the enemy, the people had never seen or heard of a doctor, and in others the ratio of medical services was about 1 doctor to 1 million inhabitants.
14.	In the field of education, to mention only the basic elements, we have the shameful rate of over 90 per cent illiteracy. In the social sphere, mainly in the urban zones, we find the degrading vices left by capitalism and colonialism, namely, alcoholism, drug addiction and prostitution.
15.	One and a half million Mozambicans languishing in concentration camps need to be integrated into the new society which we are now building. About 100,000 refugees, who fled to the neighboring countries from colonial repression, wish to return to their country. Then there are thousands of Mozambicans who are the survivors of massacres and bombings: widows, orphans and those crippled in the war.
16.	The economic situation of our country is precarious, owing to the colonial plunder of our country's natural resources as well as to imperialist monopolies, unequal exchange conditions in international markets, compulsory dependence on a few countries for our external trade, poor diversification of export products and excessive dependence on imports. This situation, during the colonial system, was coupled with economic sabotage and the smuggling of capital out of the country, which caused serious problems and a deficit in the balance of payments.
17.	Therefore, as we now rise to confront the new battle, we do so against the background of this serious
economic and social situation which we have inherited from colonialism. The Mozambican people, tempered by the liberation struggle and inspired by the experience of the new society which even before independence they were constructing in the regions liberated by the people's struggle, are totally engaged in national reconstruction and in the creation of a new mentality as the foundation of a new society, free of exploitation. Consequently, an important fact in the new struggle is the extraordinarily creative potential of our people, organized, mobilized and armed with FRELIMO's correct political line.
18.	We have set as a matter of priority the destruction of the colonial state machinery, an instrument for the domination by the exploiting class, and its replacement by a state machinery which will truly serve the masses. The new organs will be different from the former, not only as regards their objectives, but also in their methods and composition. We have turned our attention to the immediate needs of the people: fighting famine, disease, illiteracy and moral and material corruption. In order to give concrete form to the principles for which we are fighting and which are incorporated in our Constitution, we are gradually creating conditions for the establishment of democratic and people's power. The land, the natural ground and subsoil resources and all health and educational systems and institutions have been placed under the control of the people's State.
19.	Considering agriculture to be a decisive factor in our economy, the majority of our people are collectively engaged in it, organizing and depending mainly on their own efforts.
20.	In this new stage of our struggle, we count on the support and solidarity of international progressive forces, which have always been on our side.
21.	We want to reiterate within this Organization our appreciation of the adoption by the General Assembly of resolution 3340 (XXIX), which calls on the economically developed countries and on other Member States to carry out, in collaboration with the legitimate representatives of the countries still under Portuguese domination, concrete Programs and projects of economic, technical and financial assistance to be granted when such countries achieve independence. This resolution has already started to yield fruit. In this context, we should like to stress the action already carried out by the various United Nations organizations, including the United Nations Development Program, the United Nations High Commissioner for Refugees, the World Food Program and the United Nations Children's Fund. The support already received from these organizations can be considered significant, particularly because they meet the most immediate priorities in the fight against famine, disease, illiteracy and social evils in general. In expressing our appreciation of the assistance, rendered thus far, we are confident of the continued support of the United Nations family of organizations as we confront the many challenges before us. In this respect I should like to stress briefly the importance of Habitat: United Nations Conference on Human Settlements, to be held next year at Vancouver. It is our hope that when the international community, at the Conference, discusses the various facets and aspects of human settlements land,
slums, housing, rural and urban development it wtll also seriously consider the problems of those rural and urban settlements that were subjected to destruction by colonial wars for over 10 years.
22.	The People's Republic of Mozambique, which in its own Constitution recognizes the Charter of Economic Rights and Duties of States established by General Assembly resolution 3281 (XXIX), maintains that only with the establishment of friendly relations between nations and the creation of international economic relations based on equality and mutual respect can international peace and security be maintained. Thus there is an urgent need to change the current world economic system, based on dependency on a few powerful nations and on the tyranny of a small group of nations, as well as on forms of colonialist, imperialist and neo-colonialist domination. We shall follow all steps taken with a view to strengthening mutual co-operation on an industrial, scientific and technological level between the developed and the developing countries. And, recognizing that co-operation with and aid from the developed countries is not the only alternative open to the developing countries, we believe that the strengthening of co-operation between the developing countries should be a means through which those countries could increase their strength in a dialog with the developed countries.
23.	We support the steps stipulated in the resolution adopted by the General Assembly at its seventh special session [resolution 3362 (S-Vll)], believing that all States Members of this Organization will adopt them as guidelines in their approach to and policies on international economic relations.
24.	We have stated that this session is a historic one. In fact, the session is being held when a great number of countries of the world are regaining their dignity, freedom and national independence and are actively participating with other peoples in the solution of the problems that affect the international community. The Comoros and Papua New Guinea became free and independent countries, while the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique are still the focus of interest and acclamation following their admission to the United Nations. We wish to congratulate the people and Government of Papua New Guinea, and we look forward to welcoming them soon to the United Nations. My delegation warmly and fraternally greets the people of Cambodia and the Royal Government of National Union of Cambodia, which, through a heroic and selfless struggle ably led by Prince Norodom Sihanouk, were able to reconquer their freedom and independence, dignity and peace which had, for five years, been usurped by imperialism.
25.	My delegation equally salutes the people of Laos and supports them in their efforts for the consolidation of their independence and national reconstruction without foreign interference.
26.	We have always considered our struggle in the general context of that of the peoples who are fighting against colonial and imperialist domination, as well as in that of the struggle of mankind for the construction of ajust society guided by the principles of national independence, justice and equality. That is why, notwithstanding the distance that separates us physically our struggle has always been linked with that of the heroic peoples of Viet Nam, Korea and all other peoples who fight for their freedom in Africa and Latin America.
27.	My delegation wishes to extend fraternal revolutionary and militant greetings of solidarity 'to the brave people of the Republic of South Viet Nam and the Democratic Republic of Viet Nam on their glorious victories over the brutal aggression and systematic violation of their human rights perpetrated by imperialist forces headed by the United States of America. Their victory was a great contribution to the liberation of mankind.
28.	Our victory in Mozambique in the struggle against Portuguese colonialism backed by international imperialism would not have been achieved so soon had it not benefited from the Vietnamese people's struggle. We are eagerly looking forward to the day when we shall benefit within the United Nations from the Vietnamese people's talents, dedication and creative force for world peace, justice and progress. We vehemently condemn the abuse of the rights conferred on the United States in its repeated exercise of its right of veto to prevent the admission of the Republic of South Viet Nam and of the Democratic Republic of Viet Nam to the United Nations. This shows clearly that the peace achieved in Viet Nam does not please the United States. To speak of peace and co-operation while refusing to admit the two Vietnamese States to the United Nations is a flagrant contradiction.
29.	The United States arguments did not and cannot convince any well-meaning person. To compare the problem of Korea with that of Viet Nam is an attempt to establish a parallel between two objectively distinct realities. We are sure that this is done not with any intention of defending the interests of the Korean people but only to safeguard the United States' own interests. We feel that such an attitude is highly immoral and is an insult to both the Korean and the Vietnamese peoples, [n invoking arguments to the effect that the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam is backed by ideological reasons is tantamount to absurdly affirming that all Member States which support the immediate admission of the two Vietnamese States have the same ideology. We are certain that, despite the psychological war that the United States continues to wage against them in the halls of the United Nations, our Vietnamese brothers will continue to enjoy the respect and co-operation of all peoples of the world and will soon be able to exercise their right in the United Nations, a right which is given them not by anybody but by the principles incorporated in the very Charter of the United Nations and which they have reconquered through innumerable sacrifices of thousands of their children.
30 The question of Korea has been dragging on for many long years now, and the division of Korea nas been causing considerable moral and material damage to the Korean people. The imperialists who promo e this situation, have been inhumanly benefiting; from it, without taking into consideration the supreme interests of the Korean nation. 31. This question has been debated seriously by the United Nations. Various opinions have been expresseu
to demonstrate how inconsistent with and contrary to the United Nations Charter and the spirit of human rights is the continuation of this problem. Honest suggestions have been offered for its solution. Consequently, in 1973 the General Assembly at its twenty-eighth session adopted the text of a consensus on this question.1 The spirit of this consensus was to facilitate the solution of the Korean problem by the Korean people themselves. In the same spirit, my delegation wishes to reaffirm the stand adopted by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima, a stand which was also backed by my country as an active member of this movement. We support the peaceful and independent reunification of Korea, without any foreign interference. My delegation is of the view that the dissolution of the United Nations Command in South Korea is urgent. It calls attention to the danger that will prevail if the dissolution of this Command is not accompanied by the withdrawal of United States troops. No pretext can justify the provocative permanence of such troops oh Korean soil.
32.	Likewise, my country considers that it is high time peace was established in Korea and that the dubious military armistice was replaced by a firm peace accord capable of creating and strengthening confidence in both parts for rapid, peaceful reunification.
33.	The Mozambican people have defined their armed struggle as a contribution to the cause of international peace because it aimed precisely at the destruction of the causes of wars colonial and other international wars namely, the domination of some countries by others. Thus our struggle could not be circumscribed within the limited scope of Mozambique. This is why we say "a luta continiia". We cannot feel completely free while a single country is still subjugated.
34.	One of the places in which such subjugation prevails is the Middle East. The delicate situation there is causing us concern, and it is with uneasiness that we follow the day-to-day events in the region. Hundreds of thousands of the inhabitants of the area are subjected to indescribable suffering due to endless wars, and the situation has been seriously affecting international peace and stability, robbing the world community of the attention it would otherwise devote to the progress of mankind and the construction of a better world.
35.	Having scrupulously analyzed this problem, we have grasped its complexity, but we nevertheless feel it is not beyond solution. We conclude that an overall and final solution is most urgent in an area whose inhabitants have known no peace for the last 27 years or more. But in order that a satisfactory and final solution may be found Israel must recognize the reality of the injustice it has been perpetrating against its Arab neighbors, particularly against the Palestinian people. Israel must be prepared to rectify the state of affairs that prevails in the area as a result of its injustice, so that it may start a new chapter in its relations with its neighbors. Israel must, first of all and without delay, evacuate the Arab territories it occupied in June 1967 and the territory allocated to the Palestinian State by the plan of partition of Palestine included in the resolution adopted on 29 November 1947 by the General Assembly [resolution 181 (II)], by virtue
of which the State of Israel itself came into being. Only by acting thus will Israel be able to live in peace. But as long as Israel does not take any step to this effect it will be vain to expect the Palestinian people and the Arab countries not to resist the occupation of their territories, for occupation and oppression, no matter by whom, only give rise to resistance. This has often been eloquently proved by history. And, if we seriously believe that Israel favors the establishment of a genuine peace in the Middle East based on a just and constructive solution to the Palestine Arab problem, my delegation would like to submit that no just and constructive solution to the Palestine problem can be found without taking into consideration the right of the Palestinian people to return to their homeland, Palestine, and to recover their property; their right to self-determination without any foreign intervention; their right to sovereignty over their territory; and their right to establish their independent national authority.
36.	In this context, my delegation finds it opportune to reiterate that, as a fact recognized by the United Nations, the Organization of African Unity [OAJJ], the non-aligned movement, the Afro-Asian People's Solidarity Organization and other international organizations, the legitimate representative of the Palestinian people with whom a settlement of this problem can and should be negotiated is the Palestine Liberation Organization.
37.	Another country of the Middle East whose situation is a source of legitimate preoccupation is Cyprus. We consider that in Cyprus, as in many other parts of the world, tension and conflict are provoked mainly by the interference of foreign forces in the country's internal affairs. Such being the case, it is essential and indispensable for the normalization of the situation in Cyprus that all foreign forces respect General Assembly resolution 3212 (XXIX) and Security Council resolutions 365 (1974) and 367 (1975) and cease to interfere in the internal affairs of the island. The Cypriot community must be free to decide its own destiny and preserve the sovereignty and territorial integrity of its country, as well as its non-alignment. For this, it is necessary that all foreign forces leave the island, in order to create a suitable atmosphere for the normalization of the situation there.
38.	Let me now turn to the situation in southern Africa. In Rhodesia, in South Africa and in Namibia we are witnessing the heavily disguised maneuvers of the Fascists and racists to maintain the peoples of those territories in perpetual slavery.
39.	In the Republic of South Africa itself enormous human suffering is being inflicted by a minority on the masses in that country. Prisons are appallingly crowded, political prisoners are languishing in many gaols under a brutal torture system, and there are many other forms of inhuman treatment.
40.	Realizing that the policy of bantustans is insufficient to contain the tide of nationalism, the South African regime is organizing new types of concentration camps into which it intends to throw its opponents. Lately, repression against its own citizens has been intensified to a level so far unknown in that country. Practices such as those adopted in South Africa take on the form of colonialism and nazism. Many Western countries cannot escape responsibility for this situation, for they actively support the apartheid regime in one way or another.
41.	Such countries continue to give their contributions and arms to South Africa. In recent times attempts have been made by those countries to rationalize their collusion with the apartheid regime by pretending to argue that there has been a change within South Africa.
42.	Those arguments are nothing more than maneuvers calculated to perpetuate white supremacy over the people of South Africa. For in South Africa there is no change. The apartheid system is still there and in fact the regime has intensified its repression. We would like to reaffirm here that there can be no real change so long as the Vorster regime continues to perpetuate its apartheid policies while maintaining an intransigent attitude towards the liberation movement which is the authentic representative of the interests of the South African people.
43.	We should like thus to express our militant solidarity with the people of South Africa, led by their national liberation movement, in their courageous struggle against apartheid. We appeal to all the peoples of the world to support the efforts made by the liberation movement. We appeal also to those countries which continue to collaborate with the South African minority regime immediately to cease all co-operation  military, financial or any other until the rights of the majority of the people have been restored.
44.	In Zimbabwe, 10 years after the unilateral declaration of independence, the yoke of colonialism and racism is becoming more and more savagely oppressive. People are being forced out of their ancestral lands in order to give way to foreign settlers. Whole populations are being moved at gunpoint from a vast area bordering Mozambique without even minimal consideration for their belongings and human rights. Their houses are being burnt out and their cattle indiscriminately slaughtered. Arbitrary arrests and hangings of political prisoners are a common occurrence.
45.	In their repression of Zimbabweans, the Ian Smith forces did not hesitate to violate our frontiers, hence compelling us to an armed confrontation. The illegal Smith regime acts with an obstinacy identical to that of the Portuguese colonialists. Thus the Smith regime, through brutal repression and other desperate maneuvers, attempts to prevent its own total collapse. Consequently the people of Zimbabwe have decided to continue their struggle, including armed struggle, against the minority and illegal regime of Ian Smith,
46.	The People's Republic of Mozambique will unreservedly support the efforts of the people of Zimbabwe led by the African National Council of Zimbabwe for their own liberation. It is the people of Zimbabwe who will liberate themselves. The people of Mozambique are confident that all peace-loving peoples will lend the necessary support to that combat which is imposed on the Zimbabweans by the minor' ity and racist regime of Ian Smith. The Smith regime
must be compelled to accept a Government of the majority represented by the Council.
47.	We appeal to all Member States to impose a complete and total boycott on Rhodesia. For our
part, FRELIMO and the People's Republic of Mozambique are ready to assume all responsibility in conformity with their international duty.
48.	The situation in both South Africa and Rhodesia constitutes not only a violation of the fundamental principles of human rights and of the United Nations Charter but also a threat to peace and international security. With regard to our country, I must say it is a constant menace to the independence and the freedom that our people has just regained after 10 years of untold sacrifice.
49.	The question of Namibia is as old as the United Nations itself. No progress is being made. On the contrary, South Africa is extending its apartheid policy to that international Territory. Military bases are being built; repression is growing day by day. People are being herded into the so-called bantustan concentration camps. United Nations resolutions are, with great contempt, being thrown into the dustbin. Machinations are frantically being resorted to in order to hoodwink the world into believing that South Africa is at last willing to settle the problem by staging the so-called "constitutional talks" with a few tribal chiefs who are nothing more than South African stooges. The real solution to the Namibian problem will be found in the recognition of the South West Africa People's Organization [.SWAPO] as the only legitimate representative of the Namibian people and the initiation of serious negotiations with that Organization with a view to granting Namibia independence while scrupulously preserving its territorial integrity. If this course of action is not taken, those who are prone to defend their petty short-time interests may, in the end, lose everything, including racial harmony. We sincerely believe that time is fast running out. We call upon those Member States who constantly style themselves the champions of freedom to reexamine their positions and help the United Nations  and themselves for that matter to solve the Namibia problem and thus regain their prestige as well. We call upon all Member States to help SWAPO materially, politically and morally to wage its struggle by all possible means.
50.	The Portuguese colonial empire is nearing its end, permitting new independent and sovereign countries to be born. We anxiously look forward to the independence on 11 November of another Territory under Portuguese administration. We salute the brotherly people of Angola led by the Movimento Popular de Liberta?ao de Angola [MPLA ] for having firmly fought Portuguese colonialism for a real unity of the Angolan people based on the interests of the masses.
51.	Today MPLA is preparing the people for the defense of the gains of the liberation struggle and for national reconstruction. However, we see imperialist maneuvers, aimed at dividing the country, delaying the proclamation of independence and creating an atmosphere of instability in an attempt to justify an intervention by international forces.
52.	We see the appearance of puppet organizations and armed groups against MPLA and the people. South African troops invaded Angolan territory, occupying parts of the Cunene province. Only MPLA organized the people against this aggression by South African mercenaries and troops. My delegation, on behalf of the people of Mozambique, vehemently condemns the invasion of Angola by South African troops, rejects all intervention by international forces, and firmly supports the territorial integrity of Angola against any attempt to divide it.
53.	Another Territory under Portuguese administration is East Timor, where the situation causes us considerable concern. In that Territory the Frente Revolucionaria de Timor Leste Independente [FRETILIN], the only nationalist organization supported by the people, defends and represents their interests. It is so organized that it is capable of leading the country to independence and of guaranteeing its unity with a view to national reconstruction.
54.	Meanwhile marginal forces, with foreign backing, are trying to hamper the process of decolonization in the Territory, provoking an atmosphere of unrest and perpetrating aggression against the people. Supported by the masses, FRETILIN has been able to stop the attempts by those puppet forces to create chaos and entirely control the Territory of East Timor.
55.	The People's Republic of Mozambique, which considers that the people of East Timor should be free to choose their own destiny, condemns the interference by certain Powers which are trying to impose themselves on that Territory and not hesitating to resort to military intervention and to moving troops and fleets in an attempt to intimidate the people. We consider that it is with FRETILIN, which effectively controls the Territory and is incontestably supported by the people, that Portugal should negotiate the modalities for the decolonization of the Territory.
56.	Connected with the question of southern Africa is the problem of the growing tension in the Indian Ocean. We consider that the continuation of such a situation constitutes another threat to our independence. The rivalry of the big Powers which compete with each other over the control and domination of that region is manifested by the growing introduction of nuclear armaments into it.
57.	The principle of general and complete disarmament, which the People's Republic of Mozambique defends, is a principle that must be not only recognized but also applied. The creation of a climate of security in Europe and co-operation between the nuclear Powers to that effect are steps capable of promoting greater security in the world. But the mere establishment of security between the European States or between the big Powers is not sufficient to guarantee international peace. It is necessary to ensure that hotbeds of tension are in fact eliminated and not transferred to new zones.
58.	In this connexion, the President of the People's Republic of Mozambique, Samora Moises Machel, in a message sent to the Conference on Security and Co-operation in Europe, held at Helsinki, said:
"The Mozambican people, who were forced to wage a liberation war to put an end to the colonial and imperialist war of aggression, attach the greatest value to the fight for peace, security and co-operation between nations. It is our conviction that detente in Europe would be a real contribution for the peoples of Europe to realize their aspirations to peace and economic, cultural and social emancipation. We wish that the success of your Conference
also signifies a greater vigilance and firm struggle against the attempts of imperialism to transfer geographically the zones of tension. The People's Republic of Mozambique, which is situated on one of the margins of the Indian Ocean and is directly interested in maintaining this ocean as a zone of peace, considers it its duty imposed by the fight for the preservation of international security to draw the attention of the Conference on European Security to the great dangers and threats to international peace and security created by the installation by some countries participating in the Conference of bases of aggression in the Indian Ocean zone, namely in Diego Garcia and in the Comoro islands, against the interests and the will expressed by the peoples of the respective countries and of all the African continent."
59.	Our preoccupation with maintaining the Indian Ocean as a zone of peace is not subjective. It reflects our awareness that tension threatens our own national independence and international peace; therefore we are of the view that the Indian Ocean should constitute a denuclearized zone, free of military and naval bases and fleets, and that the safety of its maritime routes should fall under the responsibility of the coastal States directly interested.
60.	This year concerted action on a world scale has been initiated for the emancipation of women. It is a happy coincidence that this International Women's Year is also the year in which we and other peoples have regained our liberty, dignity and independence, thus opening wider perspectives for the liberation of humanity as a whole. The liberation of humanity from various forms of domination, oppression and exploitation naturally cannot be achieved if women, who constitute more than half of the world's population, do not attain their full liberation. That is why the People's Republic of Mozambique rejoices at the results achieved at the World Conference of the International Women's Year held in Mexico, at which the World Plan of Action for the Implementation of the Objectives of the International Women's Year was devised.
61.	In Mozambique women always suffered from colonial and capitalist domination and also from the weight of retrograde tradition. From the very beginning of our struggle, FRELIMO recognized that the oppression to which the Mozambican women were being subjected was a result of the antagonistic contradiction between the Mozambicans both men and women on the one hand and the social order on the other. In that way we engaged all our people in the common struggle against the old social order,
62.	The Declaration of Mexico on the Equality of Women and Their Contribution to Development and Peace, 1975,1 indicates the aspects to which Governments should pay more attention with a view to increasing the role which should be played by women in society. We, for our part, have already, during the armed struggle, encouraged more and more the participation of women at all levels, side by side with men, and Mozambican women actively participated in the struggle. In the army and during the battles our women proved themselves capable of carrying out the missions entrusted to them. In the fields of health and education their role has been indispensable.
63.	While increasing their degree of literacy and culture, we continued to extend women's participation in all spheres, including the taking and carrying out of political decisions. During the stage of armed struggle the FRELIMO Central Committee, wishing to make better use of the capacity and talent already demonstrated by women, deemed it necessary to create an instrument that could rationalize, organize and direct their efforts in the various fields of national activity. Thus in 1973 the Organization of Mozambican Women was created. We therefore believe that to some extent we are already engaged in working towards the objectives indicated by the Mexico Declaration.
64.	Our Constitution has stipulated equality between men and women in rights and duties in the political, economic, social and cultural fields and affirmed that women's emancipation constitutes one of the essential tasks of the people's State. We are certain that with those foundations we shall realize most of the aims set for the decade.
65.	Before concluding I should like to put on record our satisfaction at the achievements of the United Nations during the 30 years of its existence and to express our confidence that the spirit of conciliation, harmony and co-operation achieved today will be maintained and developed towards the attainment of the goals of the Charter.




